Appeal held, decision reserved, and defendant remanded to Erie County Court for imposition of sentence. Memorandum: The defendant and his brother pleaded guilty and were presented together to the court for sentencing, each with his own attorney. The minutes show that the court became involved in discussions with the brother’s attorney, and then pronounced sentence only upon the brother. It also appears that the court failed to comply with section 480 of the Code of Criminal Procedure with respect to the defendant at the time. For these reasons the defendant is remanded to the Erie County Court for imposition of a sentence according to law; and the remaining points *771of the appeal are held and decision thereof is reserved pending such imposition of sentence. (Appeal from judgment of Erie County Court, convicting defendant of attempted robbery, third degree.) Present — Bastow, P. J., Goldman, Del Vecchio, Marsh and Witmer, JJ.